 



Exhibit 10.3
Summary of Compensation for Non-Employee Board Members
Effective: October 1, 2006

•   Base Annual Board Service Fee: Each non-employee board member will be paid
$2,500 per quarter (or $10,000 annually).   •   Excess In-Person Board Meeting
Fee: Each non-employee board member will be paid $1,000 for in-person attendance
at each in-person board meeting that is in excess of in-person attendance of
four times in a calendar year, and such amount will not exceed the aggregate of
$4,000 per year. There will be no fee for telephonic meetings or telephonic
attendance at in-person board meetings.   •   Base Annual Committee Service Fee:
Each member of the Nominating and Compensation Committees will receive $1,000
annually and each member of the Audit Committee will receive $2,000 annually for
committee service.   •   Committee Chairmanship Annual Fee: Each Chair of the
Nominating and Compensation Committees will be paid $500 annually and the Chair
of the Audit Committee will be paid $1,000 annually for service as a committee
Chair.   •   Excess Committee In-Person Meeting Fee: Each committee member will
be paid $500 for in-person attendance at each in-person committee meeting that
is in excess of in-person attendance of four times in a calendar year; and such
amount will not exceed the aggregate of $2,000 per year. There will be no fee
for telephonic meetings or telephonic attendance at in-person board meetings.  
•   Expenses: Each non-employee director will receive expense reimbursement of
reasonable travel, which is coach class airfare, food and lodging (at company
designated hotels) for in-person board and committee meeting attendance.   •  
Attendance Policy: If a non-employee director is absent during any calendar year
for two meetings of the board of directors or a committee for which approval of
all members of the board or committee, as applicable, in attendance at the
meeting is not obtained, then such non-employee director agrees to resign.
Arriving substantially late to a meeting, without substantial prior notice, is
deemed to be an absence from the meeting.

